nation unanimously confirmed and petition dismissed, without costs. Memorandum: In this proceeding instituted pursuant to section 298 of the Executive Law, petitioner seeks review of an order of the Human Rights Appeal Board affirming a determination of the State Division of Human Rights. After a hearing, the division found that petitioner had discriminated against respondent on the basis of sex by refusing to consider him for employment and, inter alia, ordered petitioner to pay respondent an amount based on *812what he would have earned had petitioner hired him for the period from the date of petitioner’s refusal to hire him to the date he obtained other employment. We find that substantial evidence supported the agency’s determination (see 300 Gramatan Ave. Assoc, v State Div. of Human Rights, 45 NY2d 176, 181; State Div. of Human Rights v Irish Farms, 71 AD2d 828). (Proceeding pursuant to Executive Law, § 298.) Present—Cardamone, J. P., Hancock, Jr., Schnepp, Doerr and Witmer, JJ.